Case 0:20-cv-60104-FAM Document 7 Entered on FLSD Docket 01/28/2020 Page 1 of 1

RETURN OF SERVICE

UNITED STATES DISTRICT COURT
SOUTHERN District of Florida

Case Number: 20-CV-60104

Plaintiff:
vs.
OJF20200

01006

 

 

Defendant:
AGS MARKETING CORPORATION D/B/A AAABLE INSURANCE AGENCY, ET AL

For:

Ronald E. Stern

THE ADVOCACY LAW FIRM, P.A.
1250 East Hallandale Beach Blvd
Suite 503

Hallandale Beach, FL 33009

Received by OJF SERVICES, INC. on the 16th day of January, 2020 at 4:28 pm to be served on AGS MARKETING
CORPORATION D/B/A AAABLE INSURANCE AGENCY LOTT, ERIN L, AS REGISTERED AGENT, 4480 SW 64TH AVE,
DAVIE, FL 33314.

|, ANDREW KARP, do hereby affirm that on the 24th day of January, 2020 at 11:05 am, I:

CORPORATE SERVED: by delivering a true copy of the SUMMONS AND COMPLAINT with the date and hour of service
endorsed thereon by me, to: SUSAN PONCHOT EMPLOYEE OF ERIN L. LOTT at the address of: 4480 SW 64TH AVE,
DAVIE, FL 33314 as registered agent for AGS MARKETING CORPORATION D/B/A AAABLE INSURANCE AGENCY
LOTT, ERIN L, AS REGISTERED AGENT, and informed said person of the contents therein, in compliance with state
statutes 48.081.

| CERTIFY THAT | AM OVER THE AGE OF 18, HAVE NO INTEREST IN THE ABOVE ACTION, AND THAT | AM A SPECIAL
PROCESS SERVER APPOINTED BY THE SHERIFF, IN GOOD STANDING, IN THE JUDICIAL CIRCUIT IN WHICH
PROCESS WAS SERVED. "UNDER PENALTY OF PERJURY, | DECLARE THAT | HAVE READ THE FOREGOING
(DOCUMENT) AND THAT THE FACTS STATED IN IT ARE TRUE, 92.525.

ANDREW KARP <
SPS #260

OJF SERVICES, INC.
13727 S.W. 152nd Street
P.M.B. 354

Miami, FL 33177

(786) 293-5750

Our Job Serial Number: OJF-2020001006

Copyright © 1992-2020 Database Services, Inc. - Process Server's Toolbox V8.1g
